Citation Nr: 0511716	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-26 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  The veteran voiced 
disagreement with the denial of service connection for 
multiple sclerosis in October 2002 and a statement of the 
case was issued in July 2003.  The following month, the 
veteran perfected her appeal and requested a hearing.  She 
withdrew her hearing request in correspondence received in 
June 2004.


FINDINGS OF FACT

In April 2005 correspondence, prior to the promulgation of a 
decision in the appeal, the veteran requested that the issue 
of entitlement to service connection for multiple sclerosis 
be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran as to the issue of entitlement to service connection 
for multiple sclerosis are been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  In April 2005 
correspondence, the veteran indicates that she no longer 
wished to pursue her claim.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this appeal and it is dismissed.
ORDER

The appeal of entitlement to service connection for multiple 
sclerosis is dismissed.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


